Title: To George Washington from William Callaway, 15 May 1758
From: Callaway, William
To: Washington, George



Sir
Bedford 15th may 1758

the Circumstances of afairs at this time Causes my Baldness in hopes To Receive Information what was the Reason of Our frend Indions as we Call them Returning Home if thay are Returnd & To Inform you how we are opresd & what has hopend Last week by several partys of Indions by Computation about 70 or 80 which Cald them selves Sumtimes Cherokees & sumtimes Shonees & has acted vilinously Robing & stealing Plundering houses Puling men of their horses striping & whiping Beating with tomahoaks & stoning many People Insomuch that the People Gathering demanded Reasons & their Horses to be Returnd on that, thay have had Two scirmidges[.] There was four white men folowed & Come up with three Indions who Put our men to defiance & shott at them Severall times & then went of[.] Our 4 white men being Joynd by seven other white men folowed the 3 Indions who when thay Came to them was Joynd by Ten more Indions Our men Told the Indians thay were brothers & that thay wanted their horses the Indions told them that thay must fight for them and Prepard themselves for Battle Our People Told the Indions thay did not want to fight thay were Brothers thay only wanted their horses the Indions Cald themselves Shanees & fird three guns at our men, & amediately three more & Shott down Wm Halle one of our men on which although our men had not all got guns & sum of them wood not fire thay Returnd the fire so Brisk that thay Kild three Indions & wounded several Took the stolen Horses & plunder there was one white man Kild & one wounded—Likewise another Party Comited the Same vilony with Cuting open beds & throughing out the fithers & was folowed and when the white men Came near a Cap. of Luningburg and a Leutenant of this County went up to talk with the Indions & cald them Brothers & desird to be in frend ship with them[.] The Indians answerd no Brothers no Cherokees thay were Shonees Took the Cap. & Leutenant & strapd them & Beat Them that thay were Glad to

Get of naked to Save Life on which the Rest of their Men Pursued & Gott before the Indions & had a scurmidge with them But the number of Indions Computed sixty or seventy & white men about forty & sum part of the white men Run before a gun fird Others Broke soon after without being of any service the Indions Kept the ground, when the white men went the next day there was but One Indion But many horses & sum Bagidg The Consiquence of This Time only Is to determine If the Indions Should be Cherokees Acting This To Open a war It may Hasten the Crises if not thay must Explaine their frendship on Beter tirms Our County as well as the Neighbouring Countys is in the greatest Consternation Imaginable I thought it most Expedient to Comunicate this to you & hope you will meetely Consider the case & as we are not oprised Whether those Indions if Cherokees is diserted or not that its Quite [nece]ssary you should Know their behavour you may the better deal with those still at that place Though the distance was great it must be Expedient to Comunicate the Case which I hope you will give your Silf the Trouble to send an answer by the bearer & Other news if not agt your athoritys Intrests. I Shall Subscribe my self your most oblidgen Humb. Sert

Wm Callaway

